United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 July 9, 2003
                         FOR THE FIFTH CIRCUIT
                         _____________________             Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-30141
                            Summary Calendar
                         _____________________

                      TIMOTHY MICHAEL ALBRITTON,

                                                 Plaintiff - Appellant

                                versus

            PREMIER TITLE; PATRICK KELLER; CATHERINE DURNIN;
                 UNITED STATES INTERNAL REVENUE SERVICE;
         WALLACE B. SCHNEIDAU; JUDITH J. GOMEZ; EVELYN FADDIS,

                                          Defendants - Appellees.
_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No.: 02-CV-1070-B
_________________________________________________________________

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Timothy Michael Albritton, pro se, filed a complaint against

his sister, a title company and one of its employees, and the

Internal Revenue Service and three of its employees.       Albritton’s

complaint alleges that he was a one-sixth owner of a parcel of real

estate located in Baton Rouge, Louisiana.     He executed a power of

attorney that appointed Stephen Albritton or Catherine Albritton

Durnin as his agents, giving them the authority to sell his

interest in the parcel.     After the agents found a buyer for the

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
property, a title search revealed a federal tax lien and a judgment

lien. Albritton alleged that the net proceeds from the sale of the

parcel, after paying off a mortgage, the federal tax lien, the

judgment, and other costs, were $56,344.51.                         He alleged that the

other five co-owners received their share of $11,263.32, but he

received only a very small amount of money.                      Albritton alleged that

the defendants violated his federal constitutional rights and

Louisiana law.

      The   district         court        adopted          the     magistrate       judge’s

recommendation,       over     Albritton’s             objections,          and   dismissed

Albritton’s claims against the Internal Revenue Service and its

employees   (Schneidau,        Gomez,       and       Faddis)      with     prejudice,     as

frivolous and for failure to state a claim upon which relief may be

granted within the meaning of 28 U.S.C. § 1915A(b)(1).                            The court

held that Albritton’s complaint did not state a claim against the

IRS or its employees for a violation of his constitutional rights

or of other federal law.        The court noted that federal law provides

a   taxpayer   with    remedies       to           challenge      an    alleged    improper

assessment and collection of federal taxes, but those remedies do

not include an after-the-fact lawsuit against the IRS and its

employees   for   collecting         on    a       lien,   based       on   the   Fair    Debt

Collection Practices Act, the Consumer Credit Protection Act, and

the Freedom of Information Act.                     The district court declined to

exercise supplemental         jurisdiction             over      Albritton’s      state   law



                                               2
claims against Premier Title, Patrick Keller, and Catherine Durnin,

and dismissed those claims without prejudice.

      Based on our review of the record and our liberal construction

of Albritton’s brief, we conclude that the district court did not

err   by   dismissing   Albritton’s   complaint,   essentially   for   the

reasons stated in the magistrate judge’s recommendation, adopted by

the district court.

                                                       A F F I R M E D.




                                      3